Citation Nr: 1754444	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for erectile dysfunction and stated that it was secondary to his DM.

The Veteran was afforded a VA examination in October 2011.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to or caused by his DM.  (11/21/2011-VA Examination, at 8)  The examiner did not opine on whether the Veteran's erectile dysfunction is aggravated by the Veteran's DM.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).  Thus, further opinion must be sought.

Accordingly, the case is REMANDED for the following actions:

1. Send the file to the examiner who conducted the October 2011 examination, or if unavailable, to an equally qualified examiner.  The need for another physical examination is left to the discretion of the examiner. 

The examiner is asked to respond to the following:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that erectile dysfunction is caused by a service-connected disability, to include medications taken for his service-connected disabilities (to include PTSD, CAD, and DM).

b)  Whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (e.g., worsened beyond the normal progression of that disease) by a service-connected disability, to include medications taken for his service-connected disabilities.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

2. After completion of the above, re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, if all is in order, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


